Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10-11 are objected to because of the following informalities. Appropriate correction is required.
Claim 10. The phrase “releases the holding of the substrate” is unidiomatic. The Examiner suggests striking “the holding of.”

Claim 11. The phrase “releases the holding of the substrate” is unidiomatic. The Examiner suggests striking “the holding of.”

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1. The limitations “through the opening of a frame of the first frame and the second frame” could be interpreted at least either (1) “a frame” refers to just the first frame and not the second frame or (2) “a frame” refers to one of the two frames. 
Furthermore, when this limitation is repeated for the upper substrate supporter it is unclear whether the upper substrate supporter would go through the same or different frame as the lower substrate supporter. Due to this ambiguity this claim is indefinite.
The Examiner suggests amending the first phrase to “the lower substrate supporter is configured to come into contact with the substrate through the opening of 
The Examiner suggests amending the second phrase to “the upper substrate supporter is configured to come into contact with the substrate through the opening of 

Claims 3 & 5. These claims also confuse the first and second frames similar to claim 1. Thus these claims are indefinite. These claims should be corrected to be consistent with claim 1.

Claims 2, 4, & 6-12. These claims are rejected for being dependent upon rejected claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794